Name: 2013/290/EU: Commission Implementing Decision of 14Ã June 2013 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces due to the accession of Croatia (notified under document C(2013) 3474) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: international law;  information and information processing;  Europe;  tariff policy;  agricultural policy;  information technology and data processing;  European construction
 Date Published: 2013-06-18

 18.6.2013 EN Official Journal of the European Union L 164/22 COMMISSION IMPLEMENTING DECISION of 14 June 2013 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces due to the accession of Croatia (notified under document C(2013) 3474) (Text with EEA relevance) (2013/290/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty of Accession of Croatia and in particular Article 3(4) thereof, Having regard to the Act of Accession of Croatia, and in particular Article 50 thereof, Whereas: (1) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in Traces (1) lays down in its Annex I the list of border inspection posts approved in accordance with Council Directives 91/496/EEC (2) and 97/78/EC (3) and in its Annex II the list of central units, regional units and local units in the integrated computerised veterinary system (Traces). (2) Decision 2009/821/EC, adopted by the Commission, remains valid beyond 1 July 2013 and therefore requires adaptation to the accession of Croatia. The necessary adaptations are not provided for in the Act of Accession for Croatia (4) and thus need to be adopted before accession with this Decision so as to be applicable as from accession. (3) The process of enlargement will result in significant modification of the land border of the new Union with neighbouring third countries, with the extension of the coastal border to include more sea coast of the Mediterranean Sea, and with the addition of one international airport. (4) The proposed locations put forward as border inspection posts with third countries in Croatia have been the subject of audits by the Commission audit service (formerly referred to as Commission inspection service), the Food and Veterinary Office (FVO). It is considered that these locations will be completed to Union requirements by accession. Therefore the proposed locations in Croatia should be added to the list of approved border inspection posts in Member States set out in Annex I to Decision 2009/821/EC. (5) At the same time as a result of the accession of Croatia, certain Member States notably Hungary and Slovenia will cease to have borders with third countries. As a result certain land border inspection posts in these Member States will become redundant. Therefore the list of approved border inspection posts in these two Member States set out in Annex I to Decision 2009/821/EC should be amended accordingly. (6) Furthermore, the process of enlargement will result in the addition of local veterinary units in Croatia for the use of Traces. Therefore these local veterinary units must be added to the list of local units in Traces for Member States, laid down in Annex II to Decision 2009/821/EC. (7) Decision 2009/821/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2009/821/EC are amended in accordance with the Annex to this Decision. Article 2 The amendments set out in the Annex shall enter into force subject to, and as from the date of the entry into force of the Treaty of Accession of Croatia. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 June 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 296, 12.11.2009, p. 1. (2) OJ L 268, 24.9.1991, p. 56. (3) OJ L 24, 30.1.1998, p. 9. (4) OJ L 112, 24.4.2012, p. 21. ANNEX Annexes I and II to Decision 2009/821/EC are amended as follows: (1) Annex I is amended as follows: (a) in the part after France, the following part for Croatia has to be added: Ã ¡Ã ÃÃ °Ã ½Ã °: Ã ¥Ã ªÃ Ã Ã Ã ¢ÃÃ ¯  ZemÃ : CHORVATSKO  Land: KROATIEN  Land: KROATIEN  Riik: HORVAATIA  Ã §Ã Ã Ã ±: Ã Ã ¡Ã Ã Ã ¤ÃÃ   Country: CROATIA  PaÃ ­s: CROACIA  Pays: CROATIE  Zemlja: HRVATSKA  Paese: CROAZIA  Valsts: HORVÃTIJA  Ã alis: KROATIJA  OrszÃ ¡g: HORVÃ TORSZÃ G  PajjiÃ ¼: KROAZJA  Land: KROATIÃ   Kraj: CHORWACJA  PaÃ ­s: CROÃ CIA  Ã ara: CROAÃ IA  Krajina: CHORVÃ TSKO  DrÃ ¾ava: HRVAÃ KA  Maa: KROATIA  Land: KROATIEN Bajakovo HR VUK 3 R HC (2), NHC(2) KarasoviÃ i HR KRS 3 R HC (2), NHC(2) Nova Sela HR MET 3 R HC(2), NHC(2) E, O PloÃ e HR PLE 1 P HC, NHC Rijeka HR RJK 1 P HC, NHC Stara GradiÃ ¡ka HR SGS 3 R HC, NHC U, E, O Zagreb HR ZAG 4 A HC (2), NHC(2) O (b) in the part concerning Hungary, the entries for the rail at GyÃ ©kÃ ©nyes and for the road at Letenye are deleted; (c) in the part concerning Slovenia, the entries for the rail at Dobova, for the road at GruÃ ¡kovje, JelÃ ¡ane and ObreÃ ¾je are deleted; (2) in Annex II in the part after France, the following part for Croatia has to be added: Ã ¡Ã ÃÃ °Ã ½Ã °: Ã ¥Ã ªÃ Ã Ã Ã ¢ÃÃ ¯  Ã alis: KROATIJA  ZemÃ : CHORVATSKO  OrszÃ ¡g: HORVÃ TORSZÃ G  Land: KROATIÃ   PajjiÃ ¼: KROAZJA  Land: KROATIEN  Land: KROATIEN  Riik: HORVAATIA  Kraj: CHORWACJA  Ã §Ã Ã Ã ±: Ã Ã ¡Ã Ã Ã ¤ÃÃ   PaÃ ­s: CROACIA  Country: CROATIA  Ã ara: CROAÃ IA  PaÃ ­s: CROÃ CIA  Krajina: CHORVÃ TSKO  Pays: CROATIE  Zemlja: HRVATSKA  DrÃ ¾ava: HRVAÃ KA  Paese: CROAZIA  Maa: KROATIA  Valsts: HORVÃTIJA  Land: KROATIEN Ã Ã Ã Ã Ã Ã Ã  Ã Ã ÃÃ ÃÃ ¦Ã   VIETINIAI VIENETAI  MÃ STNÃ  JEDNOTKA  HELYI EGYSÃ GEK  LOKALE ENHEDER  UNITA LOKALI  Ã RTLICHE EINHEITEN  LOKALE EENHEDEN  KOHALIK ASUTUS  JEDNOSTKA LOKALNA  Ã ¤Ã Ã ÃÃ Ã Ã £ Ã Ã Ã Ã Ã Ã Ã £  UNIDADES LOCAIS  LOCAL UNITS  UNITÃ Ã I LOCALE  UNIDADES LOCALES  MIESTNA JEDNOTKA  UNITÃ S LOCALES  LOKALNE JEDINICE  OBMOÃ NA ENOTA  UNITÃ LOCALI  PAIKALLISET YKSIKÃ T  LOKÃLÃ VIENÃ ªBA  LOKALA ENHETER HR00001 BJELOVAR HR00007 GRAD ZAGREB HR00002 OSIJEK HR00003 RIJEKA HR00009 Ã IBENIK HR00008 SLAVONSKI BROD HR00004 SPLIT HR00005 VARAÃ ½DIN HR00006 ZAGREB